Citation Nr: 1425161	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia, to include as due to in-service contaminated water at Camp Lejeune, North Carolina. 

2.  Entitlement to service connection for liver damage, to include as secondary to chronic lymphocytic leukemia. 


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney  


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1979 to July 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service records confirm the Veteran was stationed at Camp Lejeune during his active duty service.

2.  Chronic lymphocytic leukemia was first diagnosed in 2010 and is not caused by any in-service event and is not otherwise related to the Veteran's active duty service, to include exposure to contaminated water and/or chemicals at Camp Lejeune. 

3.  The Veteran does not have, or during the pendency of the appeal has had, liver damage.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic lymphocytic leukemia are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for liver damage are not met.  38 U.S.C.A.
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  September 2010 and March 2012 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

Service treatment records (STRs) from the Veteran's first period of active duty service have been obtained.  However, STRs from his second period of service, beginning in August 1983, have been determined to be unavailable; the RO has made formal findings (dated May 19, 2011) of their unavailability.  The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in March 2012.  The Board notes that the VA examination report contains sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in-service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including leukemia) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for leukemia).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  When aggravation of a non- service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.  That is, if a service-connected disability aggravates a nonservice- connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.



	Chronic Lymphocytic Leukemia

The Veteran contends that he has chronic lymphocytic leukemia due to exposure to contaminated water at Camp Lejeune.  Service records show that the Veteran was stationed at Camp Lejeune.  [Exact dates cannot be confirmed due to the unavailability of his STRs.]  The Veteran reported that he lived on base.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.

Verification of the Veteran's service at Camp Lejeune, during the time of contamination, has already been established.  It is also not in dispute that the Veteran was diagnosed with chronic lymphocytic leukemia in 2010.  Therefore, the crucial inquiry is whether there is a nexus between the Veteran's chronic lymphocytic leukemia and his active duty service, to include exposure to contaminated water during service.  

At the time of diagnosis, a November 2010 private treatment record noted the Veteran had been exposed to carcinogens and was a 20 year smoker, having quit in 2002.  No explanation of rationale was provided as to the significance of these notations on diagnosis.  

To determine the nature and etiology of his chronic lymphocytic leukemia, the Veteran was afforded a VA examination in March 2012.  The examiner confirmed the Veteran's 2010 diagnosis of chronic lymphocytic leukemia.  The examiner noted that the Veteran has not completed any treatment or is currently undergoing treatment for this condition, other than watching waiting (monitoring).  Symptoms experienced by the Veteran include weakness, fatigability, light-headedness, shortness of breath, and syncope.  The examiner noted there was a palpable lymph node in the Veteran's axilla.  After examination, the examiner opined that the Veteran's chronic lymphocytic leukemia was less likely than not incurred in or caused by his active duty service, to include exposure to contaminated drinking water at Camp Lejeune.  The examiner noted that the objective evidence was not sufficient to demonstrate a clear linkage between his chronic lymphocytic leukemia and his active duty service, including water from Camp Lejeune.  The examiner further noted that he was unable to locate any published scientific studies proving chronic lymphocytic leukemia was caused by or substantially increased by Camp Lejeune water.  Scientific evidence was "limited or suggestive evidence of possible associations" only.  The examiner noted that  per other medical reference databases, reports of chronic lymphocytic leukemia potentially being associated with benzene exposure have not been proven.  Additionally, the examiner noted that benzene and other carcinogens are present in cigarette smoke and that the Veteran was a known smoker for 20 years.  The examiner concluded that while the available scientific evidence certainly does not exclude the possibility that some type of exposure during his active duty might theoretically have caused his chronic lymphocytic leukemia, it does not approach the 50 percent probability threshold required by law.   

The Board notes that the Veteran's representative relies heavily on treatise evidence to support the contention that the Veteran's chronic lymphocytic leukemia is etiological related to exposure to contaminated water at Camp Lejeune.  This includes articles authored by the Agency for Toxic Substances and Disease Registry (ATSDR), the National Academy of Science (NAS), the National Institute of Environmental Health Sciences, and the National Institute of Health.  

VA is aware of these publications.  According to VBA Training Letter 11-03 (April 27, 2011), scientific organizations, including the NAS' National Research Council (NRC) and the ATSDR, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  However, to date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  In light of the research completed on the subject, fourteen disease conditions were identified as having limited/suggestive evidence of an association with contaminated water at Camp Lejeune, including TCE, PCE, or a solvent mixture exposure.

Because this treatise evidence is only "limited" or "suggestive", and does not rise to the 50 percent probability threshold, the Board finds that the only conclusive medical evidence of record is the March 2012 opinion concluding that the Veteran's chronic lymphocytic leukemia is not etiologically related to his active duty service to include contaminated drinking water.  The Board finds this opinion highly probative, as the examiner reviewed the Veteran's available service records, post-service medical history, and considered medical/scientific treatises regarding the chemicals found in the contaminated water.  As such, the Board finds the March 2012 opinion  persuasive. 

Additionally, as chronic lymphocytic leukemia was not manifested in service and was not diagnosed until 2010 (24 years following separation from service), service connection for chronic lymphocytic leukemia on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	Liver Damage 

The Veteran also seeks service connation for liver damage and asserts that his liver damage is due to his chronic lymphocytic leukemia.  

Private treatment records do not show treatment for, or diagnosis of, a liver condition.  

On March 2011 VA examination, the Veteran reported that he had a mildly elevated bilirubin in 2010, but has not had any work-up done for liver disease or been diagnosed with any type of specific liver condition.  The examiner noted there was no evidence of liver damage due to his leukemia.  The examiner noted that the Veteran has mild, chronic, asymptomatic hyperbilirubinemia, mostly unconjugated in the absence of other apparent liver disease.  The examiner noted that transaminases are normal, his liver and spleen are normal in size, and there is no evidence of biliary obstruction.  The elevated bilirubin is mostly unconjugated (indirect) and there are no signs of intra-hepatic or extra-hepatic obstruction, and tests for overproduction of indirect bilirubin due to hemolysis have been negative.  The examiner explained that the constellation of findings is generally consistent with Gilbert's syndrome, an inherited disorder, and is unrelated to his active duty service or his chronic lymphocytic leukemia.  There is no evidence that his chronic lymphocytic leukemia has caused or aggravated liver damage, and since he has not been treated for chronic lymphocytic leukemia, that is clearly a non-issue as it relates to his mild hyperbilirubinemia.  The examiner further opined that aggravation is not an issue because there was no evidence of liver damage due to leukemia.  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) liver damage.  In the absence of proof of such current disabilities there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The evidence of record does not show the Veteran has been diagnosed with liver damage.  The March 2012 examiner noted that the Veteran's mild hyperbilirubinemia, which the Veteran asserts is liver damage, is instead an inherited disorder.  A separate liver disability is not found.  Given that liver damage/disability has not been diagnosed, the claim of service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even considering that mild hyperbilirubinemia is a liver disability subject to service connection, the Veteran's theory of entitlement to service connection for this disability is strictly one of secondary service connection.  Specifically, that this liver disability was caused by his chronic lymphocytic leukemia.  As a threshold matter in a secondary service connection claim, the claimant must show that there is an already- service connected disability (that caused or aggravated the disabilities for which secondary service connection is sought).  See 38 C.F.R. § 3.310.  His chronic lymphocytic leukemia is not service connected (this decision affirms the denial of service connection for such disease); as such, he fails to meet this threshold requirement.  Therefore, his secondary service connection theory of entitlement to service connection for liver damage must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for chronic lymphocytic leukemia is denied.  

Service connection for liver damage is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


